Case 4:19-cv-08367-DMR Document9 Filed 01/13/20 Page 1 of 2

AO #40 Giev. 06/12) Summons in a Civil Action
t |
aad UNITED STATES DISTRICT COURT

for the
Northern Diswict of California

JOSE JAIME, an individual; GABRIELA
COVARRUBIAS, individually and as
co-successor-in-interest to Decedent CHRISTIAN
MADRIGAL,

Plaintiff(s)

v.

COUNTY OF ALAMEDA, CRAIG CEDERGREN, in
his indiv. and off'l capacity as a law enforcem. off'r for
the Ala. Co. Sherriff's Depart., JOSE MADRIGAL, as

co-successor-in-interest to Dec. MADRIGAL,
Defendani(s)

Civil Action No. 4:19-cv-08367 DMR

Nee Ne Ne ee ee ee ee Se a Se be

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) COUNTY OF ALAMEDA, a municipal corporation; CRAIG CEDERGREN, in his
individual and official capacity as a law enforcement officer for the Alameda County
Sheriff's Department; JOSE MADRIGAL, as co-successor-in-interest to Decedent
CHRISTIAN MADRIGAL;

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Adante D. Pointer

Law Offices of John L. Burris
7677 Oakport St., Ste. 1120
Oakland, CA 94612

(510) 839-5200

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

_ CLERK OF COURT
\\ Susan Y. Soong

 

Date: — 12/30/2019

 

 

Ay Oo Signature of Clerk or Deputy Clerk
Case 4:19-cv-08367-DMR Document9 Filed 01/13/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 4:19-cv_08367 DMR

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) CRAIG CEDERGREN

 

was received by me on (date) 01/07/2020

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

OI left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or
Of I served the summons On (name of individual) RHONDA BAILEY ADMINISTRATIVE ASSOCIATE __, who is
designated by law to accept service of process on behalf of (name of organization) CLERK OF THE BOARD
DIVISION COUNTY ADMINISTRATIVE'S OFFICE on (date) __ 01/08/2020, 5 oF
(J I returned the summons unexecuted because ; or
1 Other (specify):
My fees are $ 55.00 for travel and $ 25.00 for services, for a total of $ 80.00

I declare under penalty of perjury that this information is true.

pae: /-L$-20¢O CLL OB

Server’s signature

DERRICK S. CHILDS

Printed name and title

LEGAL SUPPORT ON YOUR SIDE, INC.
101 BROADWAY ST.
OAKLAND, CA 94607

Server's address

Additional information regarding attempted service, etc:
